DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 03/21/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
The following action is in response to the amendment/remarks of 03/21/2022.

By the amendment of 03/21/2022, claims 1, 26 and 31 have been amended. Claims 35-36 have been canceled. Claims 37-40 are newly added. Claims 1-7, 10-11, 26-34 and 37-40 are pending and have been considered below.

Response to Arguments
Applicant's arguments regarding the 35 USC 102 rejections of claims 1-7, 10-11 and 26-36, filed 03/21/2022, have been fully considered are persuasive in light of the amendment; particularly, that Jung fails to explicitly disclose the selectable search options in an option menu.  The corresponding rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 26-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0351712, previously presented) in view of Kim (US 2013/0198167 published 08/01/2013, hereafter “Kim”).

Regarding claim 1, Jung discloses a method for obtaining a virtual reality (VR) resource by a terminal (¶57: map images to supply virtual reality environments), the method comprising: 
presenting search options associated with a first picture (¶72: query input may receive text-based keyword, object query indicating a variety of things in the image, sentence query involving keywords as well as feature extraction of the image itself, ¶77-81: examples);
detecting, by the terminal, a first operation performed by a user in association with the search options displayed (¶72: receiving input by user for a picture query, keyword query, object query or sentence query); 
determining, by the terminal, a selected search option from the presented search options, associated with the first operation (¶72: receiving selected query from user through the I/O interface, ¶73: performing selected query)
generating, by the terminal, a first request in response to the first operation and based on the selected search option (¶73), wherein the first request is used to request to obtain the VR resource corresponding to the first picture (¶72: user input for picture generates a query for obtaining map image, map image may correspond to the broadly claimed VR resource ¶57, ¶83: VR resource may be a background VR environment); 
sending, by the terminal, the first request to a VR server (¶59, ¶67, ¶70: computer system functionality may be distributed across servers, Fig. 1-2, ¶72-73: query is passed to image searcher) and 
receiving, by the terminal, the VR resource returned by the VR server based on the first request (¶74: search result provider provides VR content result), the VR resource is obtained by the VR server based on the search option (¶72-74: generated query is a search option for the selected image feature and returns the resource from the server); and
generating for display selection options associated with the VR resource (¶81: when plural results returned present as selection options, Fig. 8 802).  
While Jung discloses the presented search options associated with a first picture as shown above, Jung fails to explicitly disclose wherein the search options are presented as options in an options menu selected by the user. 
Kim discloses a method for providing resources associated with an image based on user selection (¶3, ¶13, ¶101).  In particular, Kim discloses presenting an options menu including options for searching and retrieving resources associated with a displayed image (¶112-117).  Accordingly, it would have been obvious to one having ordinary skill in the art and the teachings of Jung and Kim before them before the effective filing of the claimed invention to combine the search options menu associated with a first picture and associated resources, as taught by Kim, with the search options query selection associated with the first picture and associated resources of Jung.  One would have been motivated to make this combination to provide known methods for search filtering on touch screen devices, such as when there are large quantities of resources to browse, as suggested by Kim (¶6-12, ¶103).

Regarding claim 2, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein the VR server includes an application server storing VR resources, or a management server corresponding to a storage device storing VR resources (¶59, ¶64, ¶67: networked content supply across distributed servers).  

Regarding claim 3, Jung and Kim disclose the method according to claim 1, and Kim further discloses wherein detecting the first operation performed by the user on the first picture of Jung and Kim comprises: 
detecting, by the terminal, the first operation on a first screen, wherein the first screen is a browsing screen of the first picture (¶112-117).  

Regarding claim 4, Jung and Kim disclose the method according to claim 3, and Kim further discloses wherein detecting the first operation on the first screen of Jung and Kim comprises: 
detecting any of the following operations at any location of the first screen: touching and holding, tapping, double tapping, and dragging (¶112-117, Fig. 3A-5C); 
detecting an operation of selecting an option in a preset single-level or multi-level menu on the first screen (Fig. 3A-5C); and
detecting, when a function of automatically searching for a VR resource of the terminal is enabled, that the first picture is in a browsed state for more than preset duration (¶115).  

Regarding claim 5, Jung and Kim disclose the method according to claim 1, and Kim further discloses wherein detecting the first operation performed by the user on the first picture of Jung and Kim comprises: 
detecting, by the terminal, the first operation on a second screen, wherein a file of the first picture is selected on the second screen, and the second screen is a screen on which the file of the first picture is displayed (Fig. 3A-5C).   

Regarding claim 6, Jung and Kim disclose the method according to claim 5, and Kim further discloses wherein detecting the first operation on the second screen of Jung and Kim comprises: 
detecting any of the following operations at a preset location of the second screen: touching and holding, tapping, and double tapping (Fig. 3A-5C); and 
detecting an operation of selecting an option in a preset single-level or multi-level menu on the second screen (Fig. 3A-5C).  

Regarding claim 7, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein generating the first request based on the first picture of Jung and Kim comprises: 
obtaining, by the terminal, feature information of the first picture (¶71-73, ¶81: feature extraction of images to generate context); and 
generating, by the terminal, the first request based on the feature information of the first picture, wherein the first request carries the feature information of the first picture (¶71-73, ¶81: features included in query),
wherein the feature information comprises any of geographical location information, landmark building information, scenic spot information, logo icon information, and portrait information of a person (¶71-72: extracted features may include objects in scenes, advertising, signboards, streets, locations and people).  

Regarding claim 10, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein the VR resource returned by the VR server based on the first request of Jung and Kim comprises a VR resource list-5-ZHU et al.Atty Docket No.: DD-6990-0107 Appl. No.: To Be Assignedcomprising one or more VR resources, and the one or more VR resources include VR resources by the VR server through matching based on the first request (¶81: plural results returned, Fig. 8 802); and 
the method further comprises: displaying, by the terminal, the VR resource list (¶81, Fig. 8 802).
 
Regarding claim 11, Jung and Kim disclose the method according to claim 10, and Jung further discloses: 
receiving, by the terminal, a second operation performed by the user, wherein the second operation includes selecting a VR resource from the VR resource list by the user (¶74-75: any provided images as a result of the query can be used again by the user to search); and 
obtaining, by the terminal in response to the second operation, the VR resource selected by the user (Fig. 8, 802, ¶74-75: re-using the image result).

Regarding claims 26-30, claims 26-30 recite limitations similar to claims 1-5, respectively, and are similarly rejected.

Regarding claims 31-34, claims 31-34 recite limitations similar to claims 1-4, respectively, and are similarly rejected.

Regarding claim 37, Jung and Kim disclose the method according to claim 1, and Kim further discloses:
	detecting if the picture of Jung and Kim has been viewed for a specified period of time (¶115); and
	prompting the user to automatically search for the VR resource associated with the first picture when the first picture has been viewed for a specified period of time (¶115).

Regarding claim 38, Jung and Kim disclose the method according to claim 1, and Jung further discloses wherein
the first request of Jung and Kim includes a longitude and a latitude associated with a physical coordinate value (¶75: image includes location information, GPS information known to include longitude and latitude), 
a planar geographical area of the VR resource returned by the VR server includes the longitude and latitude included in the first request (¶74: providing a street view, i.e. planar area, of the image location), and 
the planar geographical area is formed from a plurality of physical coordinate values of the VR resource returned by the VR server (¶74-75).

Regarding claims 39 and 40, claims 39 and 40 recite limitations similar to claims 1 and 38, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee
US 20160253745 A1
Virtual shopping system and method utilizing virtual reality and augmented reality technology
Kerr et al.
US 20170097948 A1
Searching using specific attributes found in images
Mowatt
US 20180068474 A1
Customized realty renovation visualization
Davis et al.
US 8156136 B2
Revising imagery search results based on user feedback
Hsiao et al.
US 9875258 B1
Generating search strings and refinements from an image
Joshi D J
WO 2018152685 A1
Method of image processing in virtual reality (VR) system, involves analyzing photographic image through image recognition algorithm to identify object in photographic image and generate tag corresponding to object


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179